DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II in the reply filed on December 26, 2019, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Specification
The use of the term DAGRS in the specification with the designation TM has been noted in this application.  If this term is registered as a trade name or a mark used in commerce, it should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
In the response filed October 22, 2020, Applicant states that the “TM” has been deleted throughout the specification. However, no amendment to the specification has been filed.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - Sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for sequences must appear either in the drawings or in the Brief Description of the Drawings. The amino acid sequences in replacement sheets for Figures 2 and 3 filed October 22, 2020, are not associated with a sequence identifier (a SEQ ID NO) and are not included in the Sequence Listing.

Required response – Applicant must provide:

Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-11 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or 
Scope of the claims
New claim 22 is directed to a DAGRS comprising a therapeutically effective amount of a DAGRS construct having at its amino cassette a signal transducing peptide (STP) able to inhibit activity of a specific oncogene, followed by a C-rich spacer and further followed by a sequence enabling nuclear protein interactions and membrane translocations, wherein administration causes cessation of growth of regression of said cancer in said patient. The description in the specification at p. 6, line 22 - p. 7, line 11 and in Figure 1 provides a vague description of a DAGRS and a generic representation of one embodiment of the claim term DAGRS. The description at p. 6, lines 22-23 states: “DAGRS are targeted drugs aimed to control tumor growth, and prevent or resolve metastases, while avoiding many of the side effects associated with standard chemotherapy.” The description at p. 6, lines 24-27 states:  “The present invention provides for improved oncogene-directed biologics which in its 25simplest realization locks a signal transducing peptide into an NH2 terminal cassette in a biologically active configuration protected from degradation, and links this sequence to a carboxyl KR-rich membrane translocation sequence (MTS, SEQ ID2).” Figure 1 presents an generic representation of an embodiment of the DAGRS comprising  (i) an N-terminal signal transducing peptide (STP), (ii) a C-terminal membrane translocation sequence (MTS); and  (ii) a spacer that links the N-terminal STP to the C-terminal MT comprising six cysteines. Claims 2-11 depend from claim 22 and are likewise drawn to DAGRS.
Claim 2 recites “any peptide inhibiting the AKT or E2F oncogenes”. Claim 3 also claims an “AKT peptide” with “enhanced affinity to the Src oncogene”. The peptides are limited by function and may 
MPEP § 2111(III) states that it is appropriate to look at how the claim term is used in the prior art.  Testa et al. (“AKT signaling in normal and malignant cells,” Oncogene volume 24, pages 7391–7393(2005)) state (abstract):
AKT/protein kinase B (PKB) is a cardinal node in diverse signaling cascades important in both normal cellular physiology and various disease states. AKT signaling regulates cell proliferation and survival, cell growth (size), glucose metabolism, cell motility and angiogenesis. Aberrant regulation of these processes result in cellular perturbations considered hallmarks of cancer, and numerous studies testify to the frequent hyperactivation of AKT signaling in many human cancers. Various oncoproteins and tumor suppressors intersect the AKT signal transduction pathway and are activated or inactivated, respectively, in cancer.

Based on this description in the prior art, broadest reasonable interpretation of the claim limitation any peptide inhibiting the AKT oncogene includes direct inhibition of the AKT oncoprotein as well as inhibition of AKT signaling via interaction with the various oncoproteins and tumor suppressors that are part of the AKT signal transduction pathway. Johnson et al. (“Targeting the RB-E2F pathway in breast cancer,” Oncogene volume 35, pages4829–4835(2016)) state (abstract):
Mutations of the retinoblastoma tumor-suppressor gene (RB1) or components regulating the CDK-RB-E2F pathway have been identified in nearly every human malignancy. Re-establishing cell cycle control through cyclin-dependent kinase (CDK) inhibition has therefore emerged as an attractive option in the development of targeted cancer therapy....Multiple studies have demonstrated that the CDK-RB-E2F pathway is critical for the control of cell proliferation. More recently, studies have highlighted additional roles of this pathway, especially E2F transcription factors themselves, in tumor progression, angiogenesis and metastasis.


Actual Reduction to Practice
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
	In the instant case, no embodiments of the invention are reduced to practice: the specification does not disclose a single example of a DAGRS.  Therefore, the instant specification has failed to meet the written description requirement by actual reduction to practice of a representative number of species alone.
Sufficient relevant identifying characteristic
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination thereof.
i. Complete structure 
As stated above, the complete structure of a DAGRS has not been disclosed.
	ii. Partial structure: 
Figure 1 presents a partial structure of an embodiment of a DAGRS comprising a generic representation of (i) an N-terminal signal transducing peptide (STP), (ii) a C-terminal membrane -defensin 4, and SEQ ID NO: 5, derived from human wnt3. However, the specification does not further explain the role of the spacer in the DAGRS, namely how the six cysteine residues function in the DAGRS structure. The specification also fails to describe how the DAGRS “locks a signal transducing peptide into an NH2 terminal cassette in a biologically active configuration protected from degradation” as set forth on p. 6, lines 24-27 of the specification.
Figure 6 presents the partial structure of four embodiments of a DAGRS, specifically the structure of four possible peptides for the STP. Figure 6 shows that the STP is an apoptin peptide comprising SEQ ID NO: 6, a SH3-binding region peptide of human Akt comprising SEQ ID NO: 7, a SH3-binding site peptide of human Akt that has enhanced affinity for Src comprising SEQ ID NO: 8, or a peptide capable of binding to an E2F promoter comprising SEQ ID NO: 9. SEQ ID NOs: 6-8 are closely related to each other and do not provide a partial structure of a peptide that inhibits AKT by a different mechanism or by targeting another protein involved in AKT signaling. Likewise, SEQ ID NO: 9 binds to an E2F promoter and does not provide a partial structure of a peptide that inhibits E2F by a different mechanism or by targeting another protein involved in the E2F pathway.
	iii. Physical and/or chemical properties: 
The specification does not suggest the physical basis for the overall structure and fold of the DAGRS. In particular, the specification does not suggest the physical basis for the six -cysteine spacer in facilitating proper folding of the DAGRS, as set forth on p. 7, line 21 of the specification. It is not clear how the spacer amino acids interacts with the amino acids in the N-terminal signal transduction domain or the C-terminal membrane translocation domain to promote proper folding. It is not even clear what constitutes “proper folding” of the DAGRS. Likewise, it is not clear how the DAGRS “locks a signal 2 terminal cassette in a biologically active configuration protected from degradation” as set forth on p. 6, lines 24-27 of the specification.
With the exception of the narrow examples described in Figure 6 and on p. 8, line 21 - p. 9, line 13, the specification does not suggest the physical basis for inhibiting AKT or E2F via targeting other proteins in the relevant pathways.  
iv. Functional characteristics when coupled with a known or disclosed correlation between function and structure:  
The specification does not describe a general correlation between structure and function for the claimed genus of DAGRS.  The role STP, spacer and MTS amino acids in creating a “proper fold” and protecting from degradation are not described.  
In addition, the specification does not describe a general correlation between structure and function for inhibiting AKT or E2F via targeting other proteins in the relevant pathways.  
Conclusion
Each of the factors have been considered with respect to the scope of the genus throughout the analysis above.  Because the term “DAGRS” is not known in the prior art there is no established body of prior art to support the specification. For these reasons, the skilled artisan would not reasonably conclude that the inventor(s), at the time the application was filed, had possession of the full scope of the claimed invention.  
Response to Arguments
In the response filed October 22, 2020, Applicant did not provide any arguments in traverse of this rejection. Therefore, the rejection is maintained.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
This rejection is modified to reflect the amendment filed October 22, 2020.
In claim 22, the indefinite language is “wherein the said administration causes a cessation of growth or regression of said cancer in said patient.” The language is indefinite because the claim terms administration, cancer and patient lack antecedent basis in the claim. Claim 22 is product claim and does not comprise a method of administering or recite a cancer or patient.
Dependent claims 2-11 fail to remedy these issues and are likewise rejected.
In addition, in claim 2, the term “oncogene” is unclear. The confusion stems from the fact that an “oncogene” is a nucleic acid encoding a protein, whereas the claim appears to be directed to inhibition of the protein itself rather than inhibition of the gene.
In addition, claim 3 recites the limitation "The AKT peptide" in claim 2.  There is insufficient antecedent basis for this limitation in the claim because claim 2 does not recite an AKT peptide.
In addition, claim 3 is subject to two or more plausible constructions. If a claim is amenable to two or more plausible constructions, applicant is required to amend the claim to more precisely define the metes and bounds of the claimed invention or the claim is indefinite under § 112,  ¶ 2.   Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008) In the instant case, it is not clear whether claim 3 is intending to further limit the AKT-inhibiting portion of the DAGRS of claim 2, or whether claim 3 is intending to claim an AKT peptide as a separate entity.

In addition, claim 4 recites the limitation "The peptide" in claim 2.  There is insufficient antecedent basis for this limitation in the claim because claim 22 encompasses multiple peptides.
In addition, in claim 9, the phrase "(aa 38-57, SEQ ID 1)" renders the claim indefinite because it is unclear whether the limitation in the parenthetical phrase is part of the claimed invention.  See MPEP § 2173.05(d). Sequence identifiers are presented in parentheses only when they follow an amino acid or nucleic acid sequence. Claim 9 does not recite an amino acid or nucleic acid sequence. Rather, claim 9 presents a text description of a peptide. It is not clear whether SEQ ID NO: 1 is an example of the peptide encompassed by claim 9 or whether the claim is limited to SEQ ID NO: 1. It is also not clear whether the claim is limited to a fragment containing amino acids 38-57 of SEQ ID NO: 1, or to full-length SEQ ID NO: 1.
In addition, in claim 10, the phrase "(aa 271-291, SEQ ID 3)" renders the claim indefinite because it is unclear whether the limitation in the parenthetical phrase is part of the claimed invention.  See MPEP § 2173.05(d). Sequence identifiers are presented in parentheses only when they follow an amino acid or nucleic acid sequence. Claim 10 does not recite an amino acid or nucleic acid sequence. Rather, claim 10 presents a text description of a peptide. It is not clear whether SEQ ID NO: 3 is an example of the peptide encompassed by claim 10 or whether the claim is limited to SEQ ID NO: 3. It is also not clear whether the claim is limited to a fragment containing amino acids 271-291 of SEQ ID NO: 3, or to full-length SEQ ID NO: 3.

In addition, claims 2, 4-11 and 22 recites “DAGRSTM”.  The “TM” indicates a trademark/trade name.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a directed antagonist to cancer cell growth signal and, accordingly, the identification/description is indefinite. This issue is compounded by the fact that on October 22, 2020, Applicant stated that this term is used without federal registration or use in commerce and has no legal meaning or federal proprietary ownership. 
Suggestions for how Applicant could overcome these rejections are presented at the end of this Office action.
Response to Arguments
In the response filed October 22, 2020, Applicant did not provide any arguments in traverse of this rejection. Therefore, the rejection is maintained.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 is drawn to an AKT peptide of claim 2 whereas claim 2 is drawn to a DAGRS comprising any peptide inhibiting AKT or E2F oncogene. Therefore, claim 3 fails to include all of the limitations of claim 2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 recites a DAGRS construct of claim 22 whereas claim 22 is directed to a DAGRS comprising a DAGRS construct.  Therefore, claim 5 fails to include all of the limitations of claim 22.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Response to Arguments
In the response filed October 22, 2020, Applicant did not provide any arguments in traverse of this rejection. Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 102 - withdrawn
The rejection of claims 2 and 11 under 35 U.S.C. 102(a)(1) as being anticipated by Simon et al. (“Targeting AKT with the Pro-apoptotic Peptide, TAT-CTMP: a Novel Strategy for the Treatment of Human Pancreatic Adenocarcinoma,” Int J Cancer. 2009 August 15; 125(4): 942–951; NIH Public Access Manuscript pp. 1-25) is withdrawn in view of the amendment filed January 11, 2021.

Allowable Subject Matter
The following claims drafted by the examiner and considered to distinguish patentably over the art of record in this application, are presented to applicant for consideration: 

2. A Directed Antagonist to Cancer Cell Growth Signal (DAGRS) peptide comprising:
(i) an N-terminal signal transducing peptide (STP) that antagonizes an Akt or E2F oncogenic protein,
wherein the STP is selected from the group consisting of an apoptin peptide comprising SEQ ID NO: 6, a SH3-binding region peptide of human Akt comprising SEQ ID NO: 7, a SH3-binding site peptide of human Akt that has enhanced affinity for Src comprising SEQ ID NO: 8, and a peptide capable of binding to an E2F promoter comprising SEQ ID NO: 9;
(ii) a C-terminal KR-rich membrane translocation sequence (MTS); and
(iii) a spacer that links the N-terminal STP to the C-terminal MTS, 
-defensin 4 comprising SEQ ID NO: 4 or human wnt3 comprising SEQ ID NO: 5.

3. A peptide comprising the amino acid sequence of SEQ ID NO: 8, wherein the peptide inhibits Akt activation and has enhanced affinity to Src.

4. The DAGRS peptide of claim 2, wherein the N-terminal STP comprises SEQ ID NO: 8.

5. The DAGRS peptide of claim 2, consisting of the N-terminal STP, the spacer, and the C-terminal MTS.

6. The DAGRS peptide of claim 2, wherein the spacer is derived from the cysteine-rich domain of human -defensin 4 and comprises SEQ ID NO: 4.

7. The DAGRS peptide of claim 2, wherein the spacer is derived from the cysteine-rich domain of human wnt3 and comprises SEQ ID NO: 5.

Cancel claim 8.

9. The DAGRS peptide of claim 2, wherein the C-terminal MTS is an HIV-1 Tat sequence comprising SEQ ID NO: 1.

10. The DAGRS peptide of claim 2, wherein the C-terminal MTS is an Atx-3 sequence comprising SEQ ID NO: 3.



22. A Directed Antagonist to Cancer Cell Growth Signal (DAGRS) peptide comprising:
(i) an N-terminal signal transducing peptide (STP) that antagonizes an Akt oncogenic protein,
wherein the STP is a SH3-binding site peptide of human Akt that has enhanced affinity for Src comprising SEQ ID NO: 8; and
(ii) a C-terminal KR-rich membrane translocation sequence (MTS).

The following is a statement of reasons for the indication of allowable subject matter:  Simon et al. (“Targeting AKT with the Pro-apoptotic Peptide, TAT-CTMP: a Novel Strategy for the Treatment of Human Pancreatic Adenocarcinoma,” Int J Cancer. 2009 August 15; 125(4): 942–951; NIH Public Access Manuscript pp. 1-25) teach the peptide TAT-CTMP4: 
Ac-LDPKLMKEEQMSQAQLFTRSFDDGL-RKKRR-ORN-RRR-NH2 (p. 3),
which comprises a fragment of carboxyl terminal modular protein (CTMP) at the N-terminus (underlined) and an KR-rich domain at the C-terminus.  Simon et al. teach the peptide TAT-CTMP4 induces apoptosis in pancreatic adenocarcinoma (p. 6), inhibits phosphorylation and enzymatic activity of AKT (p. 6) and reduces mean tumor diameter in a mouse model of pancreatic adenocarcinoma (p. 9). Simon et al. do not teach or suggest inserting a spacer comprising six cysteines and derived from a defensin or wnt protein between the CTMP peptide and the Tat peptide. Therefore, the proposed claim 2 and dependent claims 4-7 and 9-11 are novel and unobvious over Simon et al.
	With respect to proposed claim 3, the closest prior art is WO2009148896, which teaches a phospho-V-akt murine thyoma viral oncogene homolog (p-Akt) peptide:
instant SEQ ID NO: 8 	         1 PPKPPQVTSETDTRYF 16
              			   ||  ||||||||||||


The prior art does not teach or suggest substituting the FK at positions 8 and 9 of SEQ ID NO: 2 to arrive at the KP at the corresponding position of instant SEQ ID NOI: 8. Therefore, peptides comprising instant SEQ ID NO: 8 are novel and unobvious over WO2009148896.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044.  The examiner can normally be reached on Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654